NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JADEUS KIERAN GERVASE JORDAN, )
                              )
     Appellant,               )
                              )
v.                            )                   Case Nos. 2D17-2612
                              )                             2D17-2625
STATE OF FLORIDA,             )                             2D17-2657
                              )                             2D17-2732
     Appellee.                )
                              )                   CONSOLIDATED

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Louis G. Carres, West Palm Beach
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.